PER CURIAM.
The Broward County Board of County Commissioners appeals the deputy commissioner’s order awarding benefits to Richard Damore. The Board raises three points on appeal only one of which merits our discussion. The deputy commissioner found that Damore reached maximum medical improvement on April 24, 1979, and yet awarded temporary total disability benefits for the period from August 4, 1978, until May 1, 1979. The date of maximum medical improvement marks the end of temporary disability and the beginning of permanent disability. Corral v. McCrory Corporation, 228 So.2d 900 (Fla.1969); Metz Package Store # 4 v. Ransom, 9 FCR 46 (Fla.1974), cert. denied, 310 So.2d 17 (Fla.1975). Accordingly, the deputy commissioner erred in awarding temporary total disability benefits beyond April 24, 1979. The order is reversed and the matter remanded with instructions to enter an order consistent with this opinion.
MILLS, C. J., and McCORD and THOMPSON, JJ., concur.